Case 1:18-cr-00457-AMD Document 103 Filed 10/25/19 Page 1 of 3 PageID #: 1051


                                                  U.S. Department of Justice


                                                  United States Attorney
                                                  Eastern District of New York
JN/DKK                                            271 Cadman Plaza East
F. #2017R05903                                    Brooklyn, New York 11201



                                                  October 25, 2019


By Email and ECF

James M. Cole
Michael Levy
Joan M. Loughnane
Sidley Austin LLP

David Bitkower
Matthew S. Hellman
Jenner & Block LLP

                Re:   United States v. Huawei Technologies Co., Ltd., et al.
                      Criminal Docket No. 18-457 (S-2) (AMD)

Dear Counsel:

               Enclosed please find the government’s twelfth production of discovery in
accordance with Rule 16 of the Federal Rules of Criminal Procedure. This discovery
supplements the government’s previous productions. The discovery is being produced
pursuant to the Protective Order entered by the Court on June 10, 2019. See ECF Docket
Entry No. 57. The government also requests reciprocal discovery from the defendant.
    Case 1:18-cr-00457-AMD Document 103 Filed 10/25/19 Page 2 of 3 PageID #: 1052



    I.     The Government’s Discovery

    Document Description               Category of                       Bates Range
                                   Discovery Pursuant
                                   to Protective Order

Financial Institution Documents,   Discovery Material         DOJ_HUAWEI_A_0001385101-
  Including Customer Account                                  DOJ_HUAWEI_A_0001387751
    Information, and Written
        Correspondence                                        DOJ_HUAWEI_A_0001428207-
                                                              DOJ_HUAWEI_A_0001440473



Financial Institution Documents,   Sensitive Discovery        DOJ_HUAWEI_A_0001441325-
  Including Customer Account        Material (“SDM”)          DOJ_HUAWEI_A_0001444845
    Information, and Written
        Correspondence

  Communications related to        Discovery Material         DOJ_HUAWEI_A_0001387752-
  Huawei Employees in Iran                                    DOJ_HUAWEI_A_0001428206

  Communications related to               SDM                 DOJ_HUAWEI_A_0001444846-
  Huawei Employees in Iran                                    DOJ_HUAWEI_A_0001451568

  Documents related to export      Discovery Materials        DOJ_HUAWEI_A_0001440474-
        compliance                                            DOJ_HUAWEI_A_0001441324



                                                     Very truly yours,

                                                     RICHARD P. DONOGHUE
                                                     United States Attorney

                                              By:     /s/ Julia Nestor
                                                     Alexander A. Solomon
                                                     Julia Nestor
                                                     David K. Kessler
                                                     Kaitlin Farrell
                                                     Sarah Evans
                                                     Assistant United States Attorneys
                                                     (718) 254-7000




                                                 2
Case 1:18-cr-00457-AMD Document 103 Filed 10/25/19 Page 3 of 3 PageID #: 1053



                                              DEBORAH L. CONNOR
                                              Chief, Money Laundering and Asset
                                              Recovery Section, Criminal Division
                                              U.S. Department of Justice

                                       By:    /s/ Laura Billings
                                              Laura Billings
                                              Christian J. Nauvel
                                              Trial Attorneys

                                              JAY I. BRATT
                                              Chief, Counterintelligence and Export
                                              Control Section
                                              National Security Division, U.S. Department
                                              of Justice

                                       By:    /s/ Thea D. R. Kendler
                                              Thea D. R. Kendler
                                              David Lim
                                              Trial Attorneys



cc:   Clerk of the Court (AMD) (by ECF) (without Enclosures)




                                          3
